Citation Nr: 0901042	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-19 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a stroke, 
status post craniotomy with removal of left cerebral 
arteriovenous malformation with residual right hemiplegia and 
seizures.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active military service from March 1980 to 
June 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a June 2008 hearing conducted via 
videoconference.  A transcript of the hearing is of record.

FINDINGS OF FACT

1.	An arteriovenous malformation (AVM) or related disorder 
was not recorded in the veteran's February 1980 service 
entrance examination report.
 
2.	The veteran's arteriovenous malformation, which has 
resulted in a stroke and residuals thereof, is a 
congenital defect that was subject to an increase in 
severity due to superimposed diseases and/or injuries that 
occurred during the veteran's active military service.


CONCLUSION OF LAW

Disability attributable to an arteriovenous malformation is 
by operation of law found to have been incurred in active 
duty service.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2008); Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111, 1137 (West 2002). According to 38 
C.F.R. § 3.304(b) (2008), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
veteran as medical history does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determining the question of when a 
disease or disability began.  See 38 C.F.R. § 3.304(b)(1) 
(2008).  Determinations of whether a condition existed prior 
to service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical 
course, and character of the particular injury or disease or 
residuals thereof."  Id.

For purposes of entitlement to benefits, the law provides 
that congenital defects are not diseases or injuries within 
the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9.  Thus, VA regulations specifically prohibit 
service connection for congenital defects unless such defect 
was subjected to a superimposed disease or injury which 
created additional disability.  See VAOPGCPREC 82-90, 55 Fed. 
Reg. 45711 (1990) (service connection may not be granted for 
defects of congenital, developmental or familial origin, 
unless the defect was subject to a superimposed disease or 
injury).

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2008).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (2008); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-2003.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel. 
 38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 
U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.  

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case section 1153 applies and the burden falls 
on the veteran to establish aggravation. See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If 
the presumption of aggravation under section 1153 
arises, the burden shifts to the government to show 
a lack of aggravation by establishing "that the 
increase in disability is due to the natural 
progress of the disease." 38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

In the instant case, an arteriovenous malformation (AVM) or 
related disorder was not recorded in the veteran's February 
1980 service entrance examination report.  Therefore, he is 
presumed to have been in sound condition with respect to this 
disability at service entrance.  See 38 C.F.R. § 3.304(b).  

The Board nevertheless finds that the evidence of record 
clearly and unmistakably demonstrates the veteran's AVM is a 
congenital defect and as such, by its nature, pre-existed 
active service.  In this regard, at the request of the Board, 
the veteran's claims file was reviewed by an independent 
medical expert (IME) specializing in neurology.  In a 
detailed and extensive report received by the Board in 
September 2008, the IME opined that "[a] cerebral AVM should 
be regarded as a congenital defect of the intracranial 
vasculature and is not an acquired disorder.  The cerebral 
AVM is considered to develop in the human brain during fetal 
or early post-natal life....It can and should be assumed that 
the AVM in the veteran's brain pre-existed military 
service." (Emphasis in original).  Furthermore, in a 
December 2008 statement, a VA neurologist, indicated to be 
the Chief of the Neurology Section at a VA Medical Center, 
concurred in the IME's opinion.  For these reasons, the Board 
finds the veteran's AVM clearly and unmistakably pre-existed 
his active service.
 
Turning to the question of aggravation, the Board notes that 
the September 2008 IME opinion includes a finding that that 
there exists clear and unmistakable evidence that the 
veteran's AVM was not aggravated beyond its normal 
progression during active military service.  However, the 
Board observes the IME uncharacteristically did not provide a 
rationale or basis for this aspect of his opinion, but rather 
provided only a one-word answer to the question posed.  By 
contrast, the VA neurologist noted that, while he knows of no 
evidence supporting either conclusion, "it is certainly 
conceivable that the AVM could have been influenced by the 
blow to the left eye [in a July 1980 racquetball injury]."  
In weighing these differing opinions, the Board notes that 
both physicians are highly qualified and highly credentialed 
in their fields, but that only the VA neurologist provided an 
underlying rationale for his opinion on this critical point.  
As such, the Board finds that there is not clear and 
unmistakable evidence to establish that the veteran's AVM was 
not aggravated beyond its normal progression during active 
service.  Therefore, the presumption of sound condition upon 
entry into service is not rebutted, and the veteran is 
presumed to have been in sound condition upon entering 
service.  See Cotant, Wagner, supra.

If the government fails to rebut the presumption of soundness 
under 38 U.S.C.A. §  1111, the veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  

Service medical records indicate the veteran sought treatment 
approximately seven months after entrance into active service 
for headaches, tenderness to the temple and chronic reflex 
sympathetic dystrophy of the right upper extremity.  In this 
regard, an October 1980 service treatment record indicates 
the veteran complained of headaches after being hit in the 
left eye with a racquetball in approximately June 1980, with 
no visible trauma.  Furthermore, a January 1981 neurological 
examination showed evidence of extreme weakness and mild 
atrophy of all right hand muscles, including thenar and 
hypothenar eminence.  At a February 1981 neurological 
examination, the veteran was diagnosed as having reflex 
sympathetic dystrophy.

The IME opined that there is a greater than 50% probability 
that all in-service symptomatology reported by the veteran 
was causally related to his cerebral AVM.  Again, the VA 
neurologist concurred in his December 2008 opinion. Yet, upon 
clinical evaluation at entrance into service, no disability 
or symptomatology now known to have been attributable to his 
AVM was noted.  The competent medical evidence demonstrates 
that the veteran was essentially in good health upon entry 
into service, and underwent a dramatic increase in 
symptomatology and superimposed AVM-related disease processes 
several months after entrance into active service.  As such, 
the Board finds that, consistent with the December 2008 VA 
neurologist's opinion, while the veteran's cerebral AVM is a 
congenital defect, it cannot be rued out that the AVM 
underwent an increase in severity due to superimposed disease 
and/or injury during service, resulting in chronic 
disability, to include a post-service stroke and craniotomy.  
See VAOPGCPREC 82-90, supra.

In sum, as the record indicates that the veteran's AVM 
clearly and unmistakably preexisted service, but does not 
clearly and unmistakably indicate the veteran's condition was 
not aggravated beyond its normal progression during active 
service, the presumption of soundness applies.  The medical 
experts who have addressed this matter have found that the 
veteran did experience worsening manifestations of his AVM 
during service, and that the veteran's in-service chronic 
reflex sympathetic dystrophy of the right upper extremity, 
and stroke and resulting hemiplegia shortly after service, 
were manifestations of his AVM and related disease processes.  
In light of the December 2008 opinion of the Chief of 
Neurology at a VA Medical Center, the government has not met 
its evidentiary burden of showing that the AVM clearly and 
unmistakably did not worsen beyond natural progress during 
active service, and it is clear that a dramatic worsening of 
symptoms did take place several months into active service.  
As such, and affording all benefit of the doubt in favor of 
the veteran, the Board finds that service connection for 
residuals of a stroke, status post craniotomy with removal of 
left cerebral AVM, is warranted.








ORDER

Service connection for residuals of a stroke, status post 
craniotomy with removal of left cerebral arteriovenous 
malformation with residual right hemiplegia and seizures, is 
granted.



____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


